Mr. Justice Holdom delivered the opinion of the court. 3. Appeal and error, § 858*—when certificate of evidence signed by judge not sitting in case a nullity. A certificate of evidence signed by a judge who did not sit in the case or enter the decree appealed from is a nullity where no reason is shown by the record for his so doing. 4. Appeal and error, § 858*—when failure to file certificate of evidence in time fatal. Where a certificate of evidence is not seasonably filed, a motion of appellee to strike will be allowed by the Appellate Court